Citation Nr: 0421553	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel







INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from June 1946 to May 1949.  He died in June 1998, and 
the appellant is his surviving spouse.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

In November 2003 this case was remanded by the Board for 
additional VCAA notification and to determine whether the 
appellant had requested a hearing in her substantive appeal.  
On remand, the RO again notified the appellant of VCAA and 
offered to assist her in the collection of any evidence she 
might identify.  Additionally, the RO offered the appellant 
the opportunity of having a hearing and, in May 2004, she 
returned an election form indicating that she did not desire 
a personal hearing.  The Board finds that the RO properly 
completed the development requested in the November 2003 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in June 1998, at age 73, from multiple 
organ failure as a result of a partial small bowel 
obstruction; other significant conditions contributing to 
death but not related to the actual cause of death were 
unstable angina, coronary artery disease, respiratory 
failure, and diabetes mellitus.  

2.  Partial small bowel obstruction was not manifested 
during, or for decades after, service; diabetes mellitus and 
heart disease were not manifested during service or in the 
veteran's first postservice year; and there is no competent 
evidence relates the veteran's death to service.  
3.  Service connection was not in effect for any disease or 
injury during the veteran's lifetime; service-connected 
disability did not cause or contribute substantially or 
materially to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable in the claim at hand.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO notified 
the appellant of the VCAA duties to assist and notify, and of 
the evidence necessary to substantiate her claim, in 
correspondence posted to her in August 2001, prior to the 
initial adverse rating decision issued in December 2001.  In 
August 2003 the RO notified the appellant of the evidence 
necessary to substantiate her claim.  Following the Board's 
November 2003 remand, she was again notified of the VCAA, of 
the evidence necessary to substantiate her claim, of the 
evidence which had already been received, and of the evidence 
that was still needed.  In February 2004 she was offered 
assistance in the collection of evidence.  The RO notified 
the appellant of the regulations implementing VCAA in a 
supplemental statement of the case issued in May 2004.  She 
does not argue, nor does the evidence suggest, that any 
pertinent evidence remains outstanding.  The Board finds that 
VA's duties to assist and notify under VCAA are satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5013A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
on a presumptive basis for specified chronic diseases, 
including diabetes and heart disease, when they are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  The veteran died in June 1998 at the age of 73, 
and the death certificate states that the single cause of 
death was multiple organ failure as a result of a partial 
small bowel obstruction.  Other significant conditions 
contributing to death "but not related to cause" of death 
were listed as unstable angina, coronary artery disease, 
respiratory failure, and diabetes mellitus.  During his 
lifetime the veteran did not seek (and was not granted) 
service connection for any disability.  

The veteran's service medical records reveal that in February 
1947, he had an episode of acute catarrhal nasopharyngitis.  
The record associated with this episode noted that the 
veteran was "cured."  In March 1948, he had an undiagnosed 
condition manifested by headache, fever and chill.  He was 
treated with aspirin and Atabrine and when released from 
treatment the disposition was "duty, general service."  
Commencing in March 1949, the veteran was hospitalized for 
two months for pulmonary tuberculosis (PTB) chronic, minimal, 
left upper lobe, inactive at discharge from the hospital.  
The physical examination for service separation in May 1949 
found no disease or injury residuals present at separation.  
Although the earlier episode of PTB was noted, there were no 
findings at separation that the veteran continued to manifest 
PTB or residuals thereof.  The GU system, endocrine system 
and heart were normal.  An EKG revealed no significant 
abnormality.  

Postservice evidence is noteworthy for a complete absence of 
any medical or other competent evidence showing manifestation 
in chronic form of disease or residuals of injury that might 
be attributed to the veteran's active service.  The only 
post-service medical record submitted during the pendency of 
the appeal was an October 2001 statement from a private 
physician noting that the veteran was not his regular patient 
but that on a single occasion in May 1997, he was seen for 
complains of a severe headache, dizziness, and pain at the 
nape of the neck.  His blood pressure was 210/100.  

A clear preponderance of the evidence of record is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran died almost 50 years after 
his separation from military service.  The cause of his death 
was multiple organ failure due to a partial small bowel 
obstruction, and there is a complete absence of any competent 
evidence which in any way relates the bowel obstruction to 
service.  

While angina, coronary artery disease, respiratory failure, 
and diabetes mellitus were listed as significant conditions 
contributing to death, they were also clearly recorded as 
"not related to the cause" of death.  In any event, there is 
an absence of any evidence of heart disease or diabetes or 
respiratory failure during or for decades after service.  
There is no evidence showing that diabetes mellitus or heart 
disease was manifested in the first year after service, so as 
to permit consideration of the chronic disease presumptions.  

Although the veteran had an episode of tuberculosis during 
service, his service separation examination did not show 
active PTB or chronic residuals.  There is a complete absence 
of any evidence of chronic symptoms of PTB for decades after 
service, and the veteran's death certificate does not list 
PTB as a contributory cause of death.  

The Board has considered the appellant's arguments that the 
veteran's death was linked to his military service.  As a 
layperson, she does not have the requisite medical expertise 
to provide any form of competent medical opinion with respect 
to diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



